EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Knabel on 5/12/22.
	Claims 1, 4, 5, 7, 18-20, 23-25, 33 and 36-38 are allowed.
Claim Amendment
The application has been amended as follows: 
In claim 18, part (a), ‘after virus binding component’, please insert the following:
“, wherein the virus binding component recognizes an antigen expressed by the tumor resulting from the viral infection, “.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.      

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	5/12/22